Citation Nr: 0415614	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-25 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The veteran's claim is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Under 38 U.S.C.A. § 1521 (West 2002), pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2003).

In an October 2003 statement in support of claim, the veteran 
indicated that his nonservice-connected conditions had 
worsened.  In April 2004, the Board received additional 
medical evidence concerning the veteran's psychiatric 
condition.  The letter, from a Vet Center social worker, 
indicates that the veteran required long-term treatment and 
that he was not able to engage in any gainful activity due to 
the severity of his condition.  Based on this letter, the 
Board feels that a current VA examination is in order to 
determine the current level and degree of permanence 
resulting from the veteran's nonservice-connected psychiatric 
condition before appellate review of the veteran's claim is 
conducted. 38 C.F.R. § 3.159(c)(4) (2003); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (Board may not consider evidence in the 
first instance without claimant waiver of initial RO review).

Therefore, this case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.

2.  After obtaining any necessary release 
form, make reasonable efforts to obtain 
the veteran's treatment records from the 
Vet Center in Arecibo, Puerto Rico.

3.  Obtain the veteran's medical records 
from the VA medical facility located in 
San Juan, Puerto Rico, from July 2003 to 
the present.

4.  Schedule the veteran for a VA mental 
disorders examination.  After reviewing 
the evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
nonservice-connected psychiatric 
condition 1) results in the veteran being 
unable to secure and follow substantial 
gainful occupation and 2) is reasonably 
certain to last throughout the life of 
the veteran.  The examiner should provide 
a rationale for his/her opinions and if 
any opinion cannot be rendered without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

5.  If the benefit sought remains denied, 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



